Citation Nr: 1242758	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  10-34 543	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Entitlement to an effective date prior to July 1, 2007, for additional compensation for a dependent child based upon school attendance.



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel








INTRODUCTION

The Veteran had active service from June 1968 to September 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating determination of the Department of Veterans Affairs (VA), Regional Office (RO), in Newark, New Jersey, that awarded additional compensation on account of a dependent child in school, effective as of December 1, 2007.  The Veteran expressed disagreement with the effective date and perfected a substantive appeal.

In June 2010, the RO adjusted the award based on a dependent child to July 1, 2007.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are rated greater than 30 percent.

2.  The Veteran's son, P.C.F., was born on March [redacted], 1986; he turned 18 years old on March [redacted], 2004.

3.  A claim for additional benefits for dependent P.C.F. based on school attendance was not received until an inquiry from the Veteran was received on June 4, 2007.

4.  A claim for additional compensation benefits on account of dependent P.C.F. attending school was received within one year of the commencement of the Fall 2006 academic term in which the child was enrolled.



CONCLUSION OF LAW

The criteria for additional compensation benefits based on the dependency of P.C.F. while attending school beginning from September 1, 2006, are met.  38 U.S.C.A. § 101 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.57, 3.503, 3.667 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. §§ 1115, 1134, 1135.  Specific rates are provided for the Veteran's spouse and children.  A child is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a).  The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if he or she is enrolled in school.  38 C.F.R. §§ 3.503, 3.667.

Additional pension or compensation may be paid from a child's 18th birthday based upon school attendance, if the child was at that time pursuing a course of instruction at an approved educational institution, and a claim for such benefits is filed within one year from the child's 18th birthday.  38 C.F.R. § 3.667(a)(1).

Pension or compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course, if a claim is filed within one year from that date.  38 C.F.R. § 3.667(a)(2).

According to 38 C.F.R. § 3.151, a specific claim in the form prescribed by the VA Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a).  Individuals to whom benefits are being paid are required to certify, when requested, that any or all of the eligibility factors which established entitlement to the benefit being paid continue to exist.  3 8 C.F.R. § 3.652(a).  When the required certification is received, benefits will be adjusted, if necessary, in accordance with the facts found.  38 C.F.R. § 3.652(b).

If an application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within one year from the date of such notification, compensation may not be paid by reason of that application.  This applies to applications for increased benefits by reason of existence of a dependent.  See 38 C.F.R. § 3.109(a)(2).

The Veteran's son, P.C.F., was born on March [redacted], 1986, as reflected on a birth certificate submitted by the Veteran.  Therefore, P.C.F.'s 18th birthday occurred on March [redacted], 2004, and his 23rd birthday occurred on March [redacted], 2009.

The Veteran has been awarded service connection for diabetes mellitus, which is rated at 60 percent, effective as of November 18, 1992.  Of record is a marriage certificate showing that the Veteran is married to N.S.S., a birth certificate for K.D.F., born April [redacted], 1973, and a birth certificate for P.C.F., born March [redacted], 1986.

Historically, the Veteran had included his spouse and two children as dependents in conjunction with his claims for disability benefits.  From September 1991 through May 1995, the Veteran was in receipt of additional compensation for K.D.F., a dependent child, based upon school attendance following her 18th birthday.  During this period of time, the Veteran timely filed the appropriate Certification of School Attendance or Termination (VA Form 21-8960) for each respective school year.  K.D.F. reached the age of 23 on April [redacted], 1996.

Additionally, historically, various correspondence from VA to the Veteran, to include letters dated in March 1989, July 1991, June 1992, February 1993, August 1999, July 2007, February 2009, and June 2010, all notify the Veteran that he is responsible for reporting any changes in the number of his dependents.

In August 1999, the Veteran submitted a Status of Dependents Questionnaire (VA Form 21-0538) in which his spouse and P.C.F. were listed as dependents.

On March [redacted], 2004, P.C.F. reached the age of 18.  As a result, he was removed as a dependent.  The Veteran did not submit any subsequent Declaration of Status of Dependents (VA Form 21-686C), Request for Approval of School Attendance (VA Form 21-674), VA Form 21-8960, or any other correspondence notifying the RO that P.C.F. was enrolled full time in school.

In a letter received by the RO in June 2007, captioned Review of VA Disability Compensation Amount, the Veteran indicated that he had a 21-year old child that was still in school, and that he had been receiving the "no children" rate since March 2004.  He added that he should be entitled to additional compensation for a dependent child that is in school.  Included was a copy of the latest transcript of P.C.F. from St. Joseph's University for the Spring 2007 term.

In July 2007, the RO provided the Veteran with a VA Form 21-0538 which the Veteran returned in August 2007, noting that P.C.F. was a full-time student at St. Joseph's University.

A VA Form 21-674 dated in February 2008 shows that the Veteran began his course of study at St. Joseph's University on September 1, 2004, and that he was expected to graduate on May 31, 2008.  The beginning date of the last term was September 1, 2007, with an ending date of December 23, 2007.

In February 2009, the RO notified the Veteran that he was entitled to an additional allowance for his dependent, P.C.F., from December 1, 2007, until June 1, 2008.

In March 2009, the Veteran submitted a notice of disagreement.  In his correspondence, the Veteran suggested that he believed he had completed several VA Forms 21-674 informing the RO that P.C.F. attended college from 2004 to 2008.  He added that the effective date of the award of an additional allowance for his dependent in school should be earlier than December 1, 2007.  In June 2010, the RO changed the effective date to July 1, 2007, based on the Veteran's June 2007 letter.

In his August 2010 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran reiterated that he believed that he had immediately notified VA that P.C.F. was attending college following his attaining the age of 18.  If not, it was because VA had failed to notify him that his compensation had automatically been reduced when he turned 18, and that, if he entered college, it would be reinstated.

In the current appeal, the Veteran has alleged that he had notified VA of P.C.F.'s school attendance within a year of  his 18th birthday.  A review of his claims file reveals that following receipt of the August 1999 VA Form 21-0538, there is no correspondence from the Veteran until a January 2007 letter indicating that he was applying for Combat Related Special Compensation from the Department of the Army.  There is no correspondence from the Veteran regarding the status of his dependents or the school attendance of P.C.F., until his June 2007 letter.

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Specifically, the delivery of mail by the United States Postal Service falls under the presumption of regularity for business documents.

The Board finds that the assertion that the proper forms were mailed to VA from the date that P.C.F. turned 18 until June 2007 is not sufficient to rebut the presumption of regularity in the administrative process.  As noted herein, there is a presumption of regularity with respect to the United States Postal Service.  See United States v. Armstrong, 517 U.S. 456, 464 (1996) ('[I]n the absence of clear evidence to the contrary, courts presume that [Government agents] have properly discharged their official duties.'); see also Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) ("The [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary.").  It is presumed, therefore, that if any such forms were indeed mailed prior to June 2007 as alleged by the Veteran, the United States Postal Service delivered them, and the RO filed them in the Veteran's claims file.  No such correspondence or forms are of record.

VA is not required to "prove" that the Veteran did or did not mail such correspondence.   Rather, as a matter of law, it is the Veteran who must rebut the presumption of regularity.  He has not done so.  No copy of any alleged correspondence, proof of postage of the alleged correspondence, or return receipt has been provided.

The Board additionally notes that the Veteran had previously submitted all necessary documents regarding the school attendance of K.D.F. from 1991 to 1995, thus, he was aware of the procedures associated with the application for additional compensation benefits for a dependent child based upon school attendance.

The Board, therefore, finds that the Veteran's June 2007 correspondence is the first notification to VA that P.C.F., was a dependent child under the age of 23 that was a full time college student.  As such, additional benefits for P.C.F. based on school attendance are not warranted beginning from the date of his 18th birthday.  See 38 C.F.R. § 3.667(a)(1).

However, compensation may be paid based on a course of instruction at an approved education institution which began after a child's 18th birthday if the claim is filed within one year from that date.  38 C.F.R. § 3.667(a)(2).  The Veteran's June 1, 2007, correspondence is date stamped as received by VA on June 4, 2007.  One year prior to that date is June 4, 2006.  The Veteran's February 2008 VA Form 21-674 reflects that P.C.F. was enrolled in classes beginning September 1, 2004, through graduation May 31, 2008.  The form further suggests that the last term began on September 1, 2007, and the Board presumes that the preceding fall term began on September 1, 2006.  As the Board construes the June 2007 correspondence from the Veteran as an application for benefits, and as it was received within one year of the beginning of September 2006 term, with resolution of reasonable doubt in the Veteran's favor, the Veteran is entitled to additional benefits based on P.C.F.'s dependency due to school attendance dating from September 1, 2006--the first day of the month of the commencement of fall 2006 term.  An effective date prior to September 1, 2006, is not warranted.

(Under the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In the present case, it is the law, and not a dispute in the facts, that is dispositive.  Therefore, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).)


ORDER

Additional compensation benefits based on dependency of P.C.F., due to school attendance effective from September 1, 2006,  are granted, subject to the law and regulations governing payment of VA compensation benefits.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


